Exhibit 99.4 ABIGAIL ADAMS NATIONAL BANCORP, INC. CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008, 2007, and 2006 D - 1 McGladrey & Pullen, LLP Report of Independent Registered Public Accounting Firm To the Board of Directors Abigail Adams National Bancorp, Inc. We have audited the accompanying consolidated balance sheets of Abigail Adams National Bancorp, Inc. and subsidiaries (the “Company”) as of December 31, 2008 and 2007, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Abigail Adams National Bancorp, Inc. and subsidiaries as of December 31, 2008 and 2007, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2008, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, effective January 1, 2008, the Company adopted Statement of Financial Accounting Standards No. 157, “Fair Value Measurements.” We were not engaged to examine management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2008 and, accordingly, we do not express an opinion thereon. /s/ McGladrey & Pullen, LLP Frederick, Maryland April 15, 2009 D - 2 ABIGAIL ADAMS NATIONAL BANCORP, INC. AND SUBSIDIARIES Consolidated Balance Sheets
